Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 1 of 20   PageID 1583



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                 )
 EUGENA J. STANSBURY,            )
                                 )
      Plaintiff,                 )
                                 )
 v.                              )              No. 2:18-cv-02746
                                 )
                                 )
 DR. LEE FAULKNER and PHYSICIANS )
 OF HEARTS, P.L.L.C.,            )
                                 )
      Defendants.                )
                                 )

                FINDINGS OF FACT AND CONCLUSIONS OF LAW


       Plaintiff Eugena Stansbury sues Defendants Dr. Lee Faulkner

 and Physicians of Hearts, P.L.L.C. (collectively, “Defendants”),

 alleging failure to pay overtime under the Fair Labor Standards

 Act (“FLSA”), 29 U.S.C. §§ 201, et seq.          The lawsuit arises from

 Stansbury’s work in Faulkner’s home from October 2016 to November

 2017, assisting his ailing mother.

       From March 2, 2020, to March 3, 2020, the Court held a bench

 trial on Stansbury’s claim.       (ECF Nos. 71-74.)    On April 30, 2020,

 Stansbury filed her proposed findings of fact and conclusions of

 law. (ECF No. 78.) On May 1, 2020, Defendants filed their proposed

 findings of fact and conclusions of law.           (ECF No. 79.)      On May

 14, 2020, Stansbury responded to Defendants’ proposed findings of

 fact and conclusions of law.         (ECF No. 81.)      On May 15, 2020,
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 2 of 20       PageID 1584



 Defendants responded to Stansbury’s proposed findings of fact and

 conclusions of law.         (ECF No. 82.)      As required by Federal Rule of

 Civil Procedure 52, the Court’s findings of fact and conclusions

 of law follow.

       I.       Background

       As provided by the Pretrial Order (ECF No. 71), the parties

 agreed to the following summary of the case:

       Plaintiff Eugena J. Stansbury filed this lawsuit against Dr.
       Lee Faulkner and Physicians of Hearts, P.L.L.C. for failure
       to pay overtime wages in violation of the federal Fair Labor
       Standards Act. Plaintiff contends she was hired by Defendants
       to work as a domestic worker in Dr. Faulkner’s home and that
       she was erroneously classified as exempt from receiving
       overtime.

       Defendants deny all of Plaintiff’s claims and contend that
       Plaintiff was exempt pursuant to the FLSA’s companionship
       exemption. Defendants further allege that Plaintiff was not
       employed by Physicians of Hearts, P.L.L.C. Plaintiff denies
       all of Defendants’ defenses and affirmative defenses.

 (ECF No. 71 at 2.)

       II.      Jurisdiction

       The Court has jurisdiction over Stansbury’s claim.                Under 28

 U.S.C.     §   1331,   United   States       district   courts   have   original

 jurisdiction “of all civil actions arising under the Constitution,

 laws, or treaties of the United States.”                  Stansbury’s amended

 complaint alleges that Defendants failed to pay her overtime

 compensation under the FLSA.         (ECF No. 28 ¶ 1.)      Stansbury’s claim

 arises under the laws of the United States.


                                          2
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 3 of 20   PageID 1585



       III. Findings of Fact

             A. Stipulated Facts

       As provided by the Pretrial Order, the parties have agreed

 that the following facts are not in dispute:

           1. Dr. Lee Faulkner is the sole member and owner of
              Physicians of Hearts, P.L.L.C., which is a cardiology
              medical clinic in Memphis, TN.

           2. Ms. Stansbury was terminated on or around May 14, 2018.

 (ECF No. 71 at 4-5.)

             B. Facts Established at Trial

       Defendant Faulkner is a cardiologist who is the sole member

 and owner of the medical clinic Physicians of Hearts, P.L.L.C.

 (“PoH”), which is located in Memphis, Tennessee.           (See ECF No. 76

 at 27:22-28:25.)      PoH has no offices outside Tennessee.          (Id. at

 85:7-85:12.) PoH does not advertise or have referral relationships

 with any places outside Tennessee.          (Id. at 85:16-85:21.)        PoH

 serves patients in the Greater Memphis area, some of whom reside

 in Mississippi and Arkansas.       (Id. at 29:10-29:17.)     PoH purchases

 medical supplies outside Tennessee.          (Id. at 29:18-29:20.)         In

 2016 and 2017, PoH grossed more than $500,000 a year.                (Id. at

 29:21-23.)     PoH does not place sitters, caregivers, certified

 nursing assistants, or anyone in private homes.             (Id. at 89:7-

 89:12.)    Faulkner makes all of the hiring and firing decisions for

 PoH and sets the pay and hours for PoH employees.           (Id. at 29:24-

 30:3.)
                                       3
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 4 of 20   PageID 1586



       Faulkner lives in Memphis, Tennessee, with his mother (“Ms.

 Faulkner”).     (Id. at 36:15-36-19, 37:11-37:16.)        Ms. Faulkner is

 92 years old, widowed, and has been diagnosed with rheumatoid

 arthritis. (Id. at 31:19-32:1, 88:19-88:21.) Faulkner has noticed

 what he believes to be early signs of dementia in Ms. Faulkner.

 (Id. at 78:17-78:23.)      Ms. Faulkner takes medicine that helps slow

 the development of dementia.          (Id. at 78:2-78:11, 79:7-79:20.)

 Ms. Faulkner does not drive, sometimes uses a walker inside the

 home, and sometimes uses a wheelchair outside the home.              (Id. at

 95:12-95:19; No. 77 at 69:21-70:2.)        In the home, Faulkner and Ms.

 Faulkner share the same kitchen and common living space but have

 separate bathrooms and bedrooms.        (ECF No. 76 at 100:11-100:19.)

       In August 2016, Faulkner hired Stansbury to work in PoH’s

 office.    (Id. at 30:4-30:16, 94:20-94:21, 96:2-96:10.)            Stansbury

 was hired at $15 an hour.      (Id. at 32:5-32:7, 145:12-145:13.)         She

 worked 40 hours a week from 8:00 a.m. to 4:30 p.m.          (Id. at 95:20-

 96:1, 145:16-145:17.)      When Stansbury was hired, she was provided

 an employee handbook.       (Id. at 67:11-67:19.)       The handbook said

 that anybody who wanted to work overtime must inform Faulkner.

 (Tr. Ex. No. 7 at 30) (“Overtime work must always be approved

 before it is performed.”).        Faulkner generally did not allow his

 employees to work overtime and encouraged them not to do so.             (See

 ECF No. 77 at 133:24-134:17.)            Since 2015, Faulkner has had

 information about labor laws governing overtime posted in PoH’s
                                4
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 5 of 20      PageID 1587



 office.    (See id. at 141:8-142:13.)        This includes the definition

 that overtime is any time worked over 40 hours a week.                  (Id. at

 142:5-142:13.)     Faulkner’s employee handbook also describes labor

 laws governing overtime.       (See Tr. Ex. No. 7 at 29-30.)           There is

 a formal timekeeping system at PoH that records employees’ time

 when they begin and end their shifts.         (See ECF No. at 32:8-32:18;

 Tr. Ex. No. 7 at 30.)       When Faulkner hired Stansbury, he did not

 seek legal advice about her job classification or method of pay.

 (See ECF No. 76 at 69:23-71:5; No. 77 at 142:14-142:21, 159:16-

 160:6.)

       In September or October 2016, Stansbury transitioned from

 working in the medical office at PoH to working in Faulkner’s home

 assisting Ms. Faulkner.        (See ECF No. 76 at 30:17-31:18.)                 In

 October 2016, Stansbury’s pay was raised to $20 an hour.                (Id. at

 52:4-52:14, 145:19-145-20.)          Her pay raise was due, in part, to

 her representation to Faulkner that she needed more money.                  (See

 id. at 61:23-61:25, 151:7-151:11, 153:6-153:18; No. 77 at 135:18-

 136:12.)    Sometime in October 2016, Stansbury stopped working in

 PoH’s office and worked solely in Faulkner’s home.              (ECF No. 76 at

 96:2-96:18.)      Stansbury    was    scheduled   to    work    assisting      Ms.

 Faulkner from 8:00 a.m. to 4:30 p.m.          (Id. at 37:17-37:22, No. 77

 at 125:3-125:7.)     The overtime policy expressed in PoH’s employee

 handbook --     requiring   that     all   overtime    work    be   approved    by

 Faulkner in advance -- applied to Stansbury when she worked in
                                5
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 6 of 20          PageID 1588



 Faulkner’s home.         (ECF No. 76 at 34:13-18, 61:16-61:19, 67:20-

 68:11, 92:19-92:23.)

       Faulkner’s directive and intent when he hired Stansbury to

 work in his home was that she sit with Ms. Faulkner, keep Ms.

 Faulkner company, and keep Ms. Faulkner mentally stimulated --

 through completion of puzzles and the like -- to prevent dementia.

 (Id. at 88:17-89:6.)           Stansbury perceived her role differently.

 While   working     with    Ms.    Faulkner,   Stansbury      performed       tasks

 including    sweeping,     mopping,     minimal    meal    preparation,       doing

 dishes,    doing    laundry,      folding   clothes,      cleaning    bathrooms,

 cleaning the garage, pulling flowers and cutting hedges, hanging

 up clothes, watching Ms. Faulkner to ensure that she would not

 fall, reminding Ms. Faulkner to take her medication, taking Ms.

 Faulkner on outings, taking Ms. Faulkner to doctor’s appointments,

 and assisting Ms. Faulkner with bathing and grooming.                       (Id. at

 95:1-95:6; see generally id. at 97:21-105:4.)              Stansbury testified

 that she spent more than 20% of her time each week performing some

 of these tasks.      (See ECF No. 77 at 17:8-17:11; see generally ECF

 No. 76 at 111:11-133:14.)

       Faulkner     did   not    tell   Stansbury    to    perform    any    of   the

 additional tasks.        (ECF No. 77 at 126:25-127:5.)        Faulkner did not

 know that Stansbury performed those other tasks.                (ECF No. 76 at

 89:16-89:23; No. 77 at 127:6-127:8.)               Faulkner did not see any

 evidence that Stansbury had performed those other tasks.                   (See id.
                                 6
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 7 of 20   PageID 1589



 at 73:6-73:18; No. 77 at 127:9-127:14.)         In a few instances, when

 Faulkner later learned that Stansbury was performing tasks other

 than those he had instructed her to perform -- such as pulling

 flowers in the garden, cleaning his bedroom, cleaning his bathroom

 sink, cleaning the garage, washing Ms. Falkner’s hair –- he or his

 sister asked her not to do so.         (See ECF No. 77 at 43:23-44:20,

 127:23-128:1, 128:16-128:21, 146:3-146:16.)            Faulkner’s sister,

 Annie Evelyn Faulkner, vacuumed, dusted, and cleaned the house

 generally.     (See ECF No. 77 at 42:4-42:24, 59:20, 79:11-80:14.)

 Faulkner did his own laundry.        (Id. at 127:15-127:17.)

       There is no official list of tasks or duties that Stansbury

 was told to perform.        In January 2018, Stansbury sought legal

 advice.     (ECF No. 77 at 159:11-159:13.)          On January 5, 2018,

 Stansbury created a typed list of duties titled “List of Caregiver

 Duties for Annie B. Faulkner” and “List of Housekeeping Duties.”

 (ECF No. 76 at 236:3-236:9; No. 77 at 16:1-16:13; Tr. Ex. No. 13.)

 The tasks described on those lists mostly coincide with Stansbury’s

 testimony about the tasks she performed.         (Compare Tr. Ex. No. 13

 at 1-2, with ECF No. 76 at 95:1-95:6, and id. at 97:21-105:4.)

       There was no time clock or other method to record Stanbury’s

 time working in Faulkner’s home.          (ECF No. 76 at 34:11-34:12.)

 Faulkner did not keep written time records of the hours Stansbury

 worked in his home.     (Id. at 38:10-38:16.)      Faulkner and Stansbury

 had an understanding that Stansbury would not work more than 40
                                7
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 8 of 20   PageID 1590



 hours a week.        (Id. at 39:7-39:10, 61:16-61:23, 71:6-71:11.)

 During her employment, Faulkner paid Stansbury for 40 hours a week.

 (Id. at 145:16-145:22; see generally Tr. Ex. No. 2.)             On at least

 one occasion, Stansbury was asked to work on Saturday, and Faulkner

 paid her for those extra hours by writing her a check.              (ECF No.

 76 at 39:17-39:23.)

        At trial, timesheets and daily task log sheets Stansbury had

 created were entered into the record.            (Tr. Ex. Nos. 5, 6, 8, 9,

 12.)    The timesheets account for 12 of the 52 weeks for which

 Stansbury seeks compensation.        (See generally id.)       Both Faulkner

 and Stansbury produced those timesheets and daily task log sheets.

 After commencement of this suit, Faulkner found in his bedroom

 some timesheets      and   some   daily   task   logs   that   Stansbury   had

 created.     (See ECF No. 76 at 59:14-17, 60:2-60:3, 61:6-61:12,

 64:25-65:12, 66:9-66:15.)         Faulkner did not instruct Stansbury to

 keep those timesheets or daily logs, had never seen them before,

 and did know they existed or that Stansbury was keeping them at

 the time.    (Id. at 58:5-58:9, 59:10-59:13, 61:2-61:3, 61:13-61:16,

 66:9-66:12.)     The timesheets covered different time periods, some

 within the time for which Stansbury is seeking compensation and

 some outside that time.        (See Tr. Ex. Nos. 5, 8.)         The hours on

 the timesheets range from fewer than 40 hours a week to more than

 55 hours a week.           (See generally id.)          Some timesheets are

 handwritten and some are computer-generated.             (See generally id.)
                                 8
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 9 of 20   PageID 1591



 They are on different forms and in different formats.                    (See

 generally id.)      Although there was a place for a supervisor to

 sign and date some of the timesheets, they were unsigned.                (See

 generally id.)     Faulkner testified that he had never signed them.

 (ECF No. 76 at 59:7-59:13; see also Tr. Ex. Nos. 5, 8.)             Stansbury

 testified that she had filled out the timesheets contemporaneously

 for each week worked.      (ECF No. 76 at 109:5-109:9.)      She testified

 that she had completed parts of the timesheets and task logs daily.

 (Id. at 110:8-110:14, 125:15-125:19.)         She testified that she had

 made copies of the timesheets and left copies of the timesheets on

 Faulkner’s bed.     (Id. at 109:12-109:16, 125:20-125:21.)          Faulkner

 testified that Stansbury was not allowed in his bedroom, and that

 Stansbury knew she was not allowed in his bedroom.          (ECF No. 77 at

 127:23-128:1.)

       Every two weeks, Stansbury received a paycheck through a

 third-party payroll processing company.         (See ECF No. 76 at 145:6-

 145:10; Tr. Ex. No. 2.) The third-party payroll processing company

 was the one PoH used to pay its employees.          (ECF No. 76 at 50:20-

 51:4.)    In 2016, PoH provided a W-2 tax form to Stansbury.             (Id.

 at 52:16-52:19, 53:1-53:4; Tr. Ex. No. 3.)            Stansbury’s earning

 records show that PoH took tax deductions from the wages paid her.

 (ECF No. 76 at 51:20-52:3; Tr. Ex. No. 2.)

       When Stansbury worked in Faulkner’s home, another employee,

 Dorothy Williams Bills, worked there assisting Ms. Faulkner in the
                                 9
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 10 of 20   PageID 1592



  evenings.    (See ECF No. 76 at 183:19-183:22; No. 77 at 96:11-97:6,

  124:21-125:10.)     Bills was hired to work from 5:00 p.m. to around

  9:00 p.m. (ECF No. 77 at 96:13-96:17.)        Faulkner was okay with the

  fact that sometimes Ms. Faulkner would be alone for about half an

  hour (from 4:30 p.m. to 5:00 p.m.).         (See ECF No. 76 at 190:19-

  190:25.)    If Faulkner got home earlier than 9:00 p.m., Bills would

  leave.     (Id. at 196:8-96:19.)     Sometimes, about once or twice a

  month, Stansbury asked Bills if Bills could come in a little

  earlier, around 4:00 p.m.       (Id. at 97:11-97:21.)     Sometimes, after

  Bills    arrived,   Stansbury   stayed   around   the   house,   but   never

  continued working or assisting Ms. Faulkner.            (See id. at 97:22-

  98:18; No. 77 at 41:24-42:3.)

        Stansbury and Faulkner were dating throughout her employment.

  (ECF No. 77 at 136:18-136:24.) They would consistently go on walks

  together in the morning before Stansbury started working.               (See

  ECF No. 76 at 198:4-199:4; No. 125:11-126:13.)            They would go to

  the movies together every Friday evening, and sometimes on the

  weekend as well.     (ECF No. 77 at 137:2-137:9, 139:8-139:19.)         Some

  evenings they would attend Memphis Grizzlies basketball games

  together.    (See id. at 137:10-137:138:11.)

        On May 14, 2018, Stansbury was terminated.          (See Tr. Ex. No.

  4.) The separation notice stated two reasons for that termination:

        Reason 1: [Stansbury] served as a caretaker for my mother,
        and was expected to effectively communicate with me and other
        family members regarding my mother’s care and needs, maintain
                                   10
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 11 of 20   PageID 1593



        a positive attitude, ensure a safe environment, exercise
        self-control, exercise good judgment and reframe [sic] from
        allowing personal issues to cloud her judgment. After she
        arrived for work on the mornings of May 7-9, 2018, [Stansbury]
        angrily confronted me, and yelled and screamed at me, which
        is not conducive to a safe work environment, affected our
        communication, showed a lack of stability, good judgment, and
        a lack of self-control and a positive attitude.

        Reason 2: [Stansbury] made a public spectacle of herself            at
        the Kappa Alpha Psi, Black and White Gala, on 4/28/18,              by
        yelling at me, confronting my guest, who left the table             to
        avoid a confrontation with her, and interjecting herself            at
        my table.

  (Id.)       The separation notice listed both Faulkner and PoH as

  Stansbury’s employer.      (Id.)

        IV.    Conclusions of Law

               A. Legal Standards
  The relevant FLSA overtime provision provides:

        (a) Employees engaged in interstate commerce; additional
        applicability to employees pursuant to subsequent
        amendatory provisions

               (1) Except as otherwise provided in this section, no
               employer shall employ any of his employees who in any
               workweek is engaged in commerce or in the production of
               goods for commerce, or is employed in an enterprise
               engaged in commerce or in the production of goods for
               commerce, for a workweek longer than forty hours unless
               such employee receives compensation for his employment
               in excess of the hours above specified at a rate not
               less than one and one-half times the regular rate at
               which he is employed.

  29 U.S.C. § 207(a).      This provision dictates that employees are

  not required to work more than forty hours a seven-day week without

  overtime compensation at a rate not less than one and one-half

  times their regular pay.      Elwell v. Univ. Hosps. Home Care Servs.,
                                       11
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 12 of 20    PageID 1594



  276 F.3d 832, 837 (6th Cir. 2002) (citing 29 U.S.C. § 207(a)(1)).

  Employers who fail to comply with this requirement may be liable

  to their affected employees in the amount of their unpaid overtime

  compensation and an equal amount of liquidated damages.             Whaley v.

  Henry Ford Health Sys., 172 F. Supp. 3d 994, 1001 (E.D. Mich. 2016)

  (internal quotation marks omitted) (citing Moran v. Al Basit LLC,

  788 F.3d 201, 204 (6th Cir. 2015)).

        To succeed on an unpaid overtime claim under the FLSA, a

  plaintiff must establish: (1) an employer-employee relationship;

  (2) that the employer or its employees are engaged in interstate

  commerce; (3) that the employee worked more than forty hours; and

  (4) that overtime was not paid.         See id. (citations omitted).       To

  establish the “more than forty hours” element, the employee must

  prove “both that: (1) she performed work for which she was not

  properly    compensated,    and   (2)    her   employer   had   actual     or

  constructive knowledge of that overtime.”            Rangel v. Paramount

  Heating & Air Conditioning, LLC., No. 2:17-cv-473, 2019 WL 4345698,

  at *2 (S.D. Ohio Sept. 12, 2019) (citations omitted).                Work not

  requested but suffered or permitted is work time.                   29 C.F.R.

  § 785.11.     “[S]uffered or permitted” means that an employer must

  know, or have reason to believe, that the employee is continuing

  to work.    Wood v. Mid-Am. Mgmt. Corp., 192 F. App’x 378, 380 (6th

  Cir. 2006).    “[T]he law stops short of requiring the employer to

  pay for work it did not know about, and had no reason to know
                               12
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 13 of 20    PageID 1595



  about.”    Richardson v. All. Residential Co., No. 18-cv-1114, 2020

  WL 551316, at *9 (D. Md. Feb. 4, 2020), on reconsideration in part,

  2020 WL 2061512 (D. Md. Apr. 29, 2020) (citations and internal

  quotation marks omitted).

        An employer may have reason to believe that an employee is

  working overtime if the employer could have discovered through the

  exercise of reasonable diligence that overtime was being worked.

  Craig v. Bridges Bros. Trucking LLC, 823 F.3d 382, 389 (6th Cir.

  2016).    Reasonable diligence does not mean “omniscience.”               Id.

  “[I]f an employer establishes a reasonable process for an employee

  to report uncompensated work time the employer is not liable for

  non-payment    if   the   employee   fails    to   follow   the   established

  process.”     White v. Baptist Mem’l Health Care Corp., 699 F.3d 869,

  876 (6th Cir. 2012) (citations omitted); Frye v. Baptist Mem’l

  Hosp., Inc., No. 07-cv-2708, 2011 WL 1595458, at *9 (W.D. Tenn.

  Apr. 27, 2011), aff’d, 495 F. App’x 669 (6th Cir. 2012) (“Courts

  in this circuit have denied recovery in FLSA cases where an

  employee is aware of her employer’s system for reporting work that

  falls outside the employee’s normal, forty-hour shift, but fails

  to report that work.”) (collecting cases); see also Lillehagen v.

  Alorica, Inc., No. SACV 13-0092-DOC, 2014 WL 6989230, at *17 (C.D.

  Cal. Dec. 10, 2014) (“In the Sixth Circuit, an employer has no

  constructive knowledge of uncompensated overtime when the employee

  fails    to   follow   the   employer’s      ‘reasonable    procedures’   for
                                       13
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 14 of 20    PageID 1596



  reporting hours worked.”) (citing White, 699 F.3d at 876).               There

  are two exceptions to this rule: one, if the employer prevents the

  employee    from   reporting   overtime;      or,   two,   the   employer     is

  otherwise notified of the employee’s unreported work.              Craig, 823

  F.3d at 389.

        The   burden    rests    with   the     plaintiff    to    prove   by   a

  preponderance of the evidence that she worked more than 40 hours.

  O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 602 (6th Cir.

  2009) (internal alterations, quotation marks, subsequent history,

  and citation omitted).         “The most common method of proof of

  undercompensation is discovery and analysis of the employer’s

  records.”   Keller v. Miri Microsystems LLC, 781 F.3d 799, 816 (6th

  Cir. 2015). However, if an employer does not keep adequate records

  in compliance with the FLSA, an employee can carry her burden “if

  [s]he proves that [s]he has in fact performed work for which [s]he

  was   improperly     compensated   and   if    [s]he   produces    sufficient

  evidence to show the amount and extent of that work as a matter of

  just and reasonable inference.           The burden then shifts to the

  employer to come forward with evidence of the precise amount of

  work performed or with evidence to negative the reasonableness of

  the inference to be drawn from the employee’s evidence.”             Anderson

  v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88 (1946); see also

  Keller, 781 F.3d at 816 n.10.            ”This relaxed burden, however,

  applies to damages questions only after an employee has met the
                                 14
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 15 of 20             PageID 1597



  initial burden to ‘establish[ ] liability’ by showing that the

  employee performed uncompensated overtime work.”                   Viet v. Le, 951

  F.3d   818,    822     (6th    Cir.   2020)    (emphasis     and    alterations      in

  original) (quoting O’Brien, 575 F.3d at 603).                           The burden of

  preponderance of the evidence “governs the threshold question

  whether the plaintiff worked overtime at all.”                 Id.

                B. Analysis

         Stansbury is a covered employee under the FLSA.                    (See ECF No.

  64 at 16-17; ECF No. 82 at 40-41.)               PoH is a covered enterprise

  under the FLSA. (ECF No. 64 at 12.) Stansbury was jointly employed

  by Faulkner and PoH.           See 29 C.F.R. § 791.2(e)(2)(3).

         To succeed on an unpaid overtime claim under the FLSA, an

  employee must prove, inter alia, “both that: (1) she performed

  work for which she was not properly compensated, and (2) her

  employer had actual or constructive knowledge of that overtime.”

  Rangel, 2019 WL 4345698, at *2.               Stansbury cannot succeed on her

  FLSA overtime claim for two reasons.             One, she has not proven that

  she worked more than 40 hours a week.              Two, even if Stansbury had

  carried her burden in proving that she worked more than 40 hours

  a week, Stansbury has not proven that Faulkner had actual or

  constructive knowledge that she worked more than 40 hours.

         The    only     evidence    Stansbury     put   forth       to    support    her

  contention      that     she    worked   overtime      was   her        testimony   and

  timesheets.      Stansbury’s testimony was not credible.                    On cross-
                                     15
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 16 of 20           PageID 1598



  examination,    she       was   thoroughly     impeached.         The    timesheets

  submitted    into    the    record    are    not   reliable.       They     are    not

  corroborated,       but    contradicted.        Faulkner    did    not     instruct

  Stansbury to keep timesheets or daily logs, had never seen them

  before, and did know they existed or that Stansbury was keeping

  them at the time.          (ECF No. 76 at 58:5-58:9, 59:10-59:13, 61:2-

  61:3,     61:13-61:16,      66:9-66:12.).          The   line    for     supervisor

  signature on all the applicable timesheets is blank.                    (See Tr. Ex.

  Nos. 5, 8.)

        Faulkner produced evidence to negate Stansbury’s contention

  that she worked from 8:00 a.m. to 7:00 p.m.                 He testified that

  Stansbury was only scheduled to work from 8:00 a.m. to 4:30 p.m.

  (ECF No. 76 at 37:17-37:22; No. 77 at 125:3-125:7.)                    He testified

  that he and Stansbury had an understanding that she was not to

  work more than 40 hours.          (Id. at 39:7-39:10, 61:16-61:23, 71:6-

  71:11.)       His    testimony       was    credible.      His    testimony        was

  corroborated by the policy in PoH’s employee handbook that all

  employee overtime must be approved before it was performed.                       (Tr.

  Ex. No. 7 at 30.)           Stansbury had knowledge of that policy and

  followed it on at least one occasion, when Faulkner paid her

  overtime for working on Saturday. (See ECF No. 76 at 39:17-39:23.)

        Faulkner’s contention that Stansbury was not scheduled to

  work past 4:30 p.m. was also corroborated by his hiring another

  employee to do the same job and work the same hours that Stansbury
                                  16
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 17 of 20    PageID 1599



  alleged she worked when she said she worked until 7:00 p.m.               Bills

  was hired to work from 5:00 p.m. until around 9:00 p.m. during

  most of the time Stansbury claims she worked past 4:30 p.m.               (See

  ECF No. 76 at 183:19-183:22; No. 77 at 96:11-97:6, 124:21-125:10.)

  Bills testified that, although Stansbury stayed around the house

  sometimes after she quit work, Stansbury did not perform work after

  Bills arrived at around 5:00 p.m.          (ECF No. 76 at 97:22-98:18; No.

  77 at 41:24-42:3.)       Bills also testified that Stansbury sometimes

  asked Bills if Bills could come to Faulkner’s house a little

  earlier, around 4:00 p.m., so Stansbury could leave early.                (Id.

  at 97:11-97:21.)     Bills’ testimony was credible.

        The testimony of Annie Faulkner, Faulkner’s sister, also

  corroborates Faulkner’s contention that Stansbury did not work

  past 4:30 p.m.     Annie Faulkner testified that, during the relevant

  time, she was sometimes in and out of Faulkner’s home in the

  evenings between 5:00 p.m. and 7:00 p.m.          (See ECF No. 77 at 41:3-

  41:23.)     She testified that she never saw Stansbury working during

  that time.     (Id. at 41:24-42:3.)     Her testimony was credible.

        Even if Stansbury had carried her overtime burden, Faulkner

  had no actual or constructive knowledge that Stansbury was working

  overtime.     “An employee, it is true, must be compensated for time

  she works outside of her scheduled shift, even if the employer did

  not   ask   that   the   employee   work    during   that   time,   but   this

  requirement applies only if the employer knows or has reason to
                                 17
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 18 of 20         PageID 1600



  believe that the employee is continuing to work and that work was

  suffered or permitted by the employer.”          Wood, 192 F. App’x at 380

  (internal quotation marks and citations omitted).                Faulkner did

  not know, nor did he have reason to believe, that Stansbury was

  working past her scheduled 4:30 p.m. end time.

        Faulkner understood that Stansbury would not work more than

  40 hours a week.       (ECF No. 76 at 39:7-39:10, 61:16-61:23, 71:6-

  71:11.)    On at least one occasion, when Stansbury worked more than

  40 hours, Faulkner paid her separately for that work.                     (Id. at

  39:17-39:23.)      Faulkner did not expect Stansbury to work past 4:30

  p.m. and indeed hired another employee, Bills, to come in during

  the evenings and do the job that Stansbury was hired to do after

  Stansbury was off.       (ECF No. 77 at 96:13-96:17.)         Faulkner did not

  instruct     Stansbury    to   keep   timesheets,     had    never   seen      the

  timesheets prior to the lawsuit, and did know the timesheets

  existed or that Stansbury was keeping them at the time.                   (Id. at

  58:5-58:9,     59:10-59:13,     61:2-61:3,   61:13-61:16,        66:9-66:12.)

  Stansbury never discussed the timesheets with Faulkner and never

  asked him to sign them.         Stansbury never questioned her pay or

  requested overtime payment.

        Faulkner had a reasonable process for Stansbury to report her

  overtime and Stansbury did not follow it.                   “[I]f an employer

  establishes    a   reasonable    process   for   an    employee      to    report

  uncompensated work time the employer is not liable for non-payment
                                  18
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 19 of 20   PageID 1601



  if the employee fails to follow the established process.”            White,

  699 F.3d at 876 (citations omitted).              Faulkner, through PoH’s

  employee handbook, had a policy that each employee was required to

  have overtime work approved by Faulkner before it was performed.

  (See Tr. Ex. No. 7 at 30.)           That policy could be satisfied by

  asking Faulkner if overtime could be performed.         (See id.)     It was

  not unreasonable to expect Stansbury to follow that policy.            On at

  least one occasion she did, and she was properly compensated. (ECF

  No. 76 at 39:17-39:23.)       There is no evidence in the record that

  Faulkner prevented Stansbury from reporting overtime.               Indeed,

  there is evidence to the contrary.           Faulkner was not otherwise

  notified of Stansbury’s unreported work.             Neither exception to

  this “reasonable process” rule applies.           Craig, 823 F.3d at 389.

  Faulkner cannot be held liable for “an obligation that [he] ha[d]

  no reason to think exist[ed].”        Wood, 192 F. App’x at 381.

         Stansbury has not proven that she worked more than 40 hours

  a week, and even if she had, Faulkner had no knowledge that she

  did.    The Court need not consider evidence tending to prove the

  other elements of Stansbury’s claim.         See B&L Mgmt. Grp., LLC v.

  Adair, No. 17-cv-2197, 2019 WL 3459244, at *10-13 (W.D. Tenn. July

  31, 2019) (not considering other elements of civil conspiracy claim

  because plaintiff did not prove an underlying tort or wrong); Ducks

  Unlimited,    Inc.   v.   Boondux,   LLC,   No.   2:14-cv-02885,    2017   WL


                                        19
Case 2:18-cv-02746-SHM-cgc Document 84 Filed 06/16/20 Page 20 of 20   PageID 1602



  3579215,   at   *35-36   (W.D.   Tenn.    Aug.   18,   2017)   (similar   for

  trademark dilution claim).

        V.   Conclusion

        For the foregoing reasons, Stansbury’s claim against Faulkner

  and PoH for failure to pay overtime under the FLSA is DENIED.



        So ordered this 16th day of June, 2020.


                                      /s/ Samuel H. Mays, Jr.
                                     SAMUEL H. MAYS, JR.
                                     UNITED STATES DISTRICT JUDGE




                                       20
